



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lancaster, 2021 ONCA 184

DATE: 20210323

DOCKET: C68692

Rouleau, Pepall and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Lancaster

Appellant

Tamar Bitton, for the appellant

Nicholas Hay, for the respondent

Heard and released orally: March 19, 2021 by
    video conference

On appeal from the sentence imposed on July 27, 2020 by
    Justice Angela L. McLeod of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant seeks leave to appeal his sentence of 8 months less 106
    days of credit for pre-sentence custody for his conviction for dangerous
    operation, resisting arrest, breach of probation, and breach of a release
    order. He also asks that the 12-month driving prohibition be struck from the
    probation order imposed. Lastly, he seeks leave to admit fresh evidence.

[2]

The appellant submits, and the Crown concedes, that the sentencing judge
    erred in imposing a sentence exceeding that proposed by the parties in the
    absence of inviting additional submissions. Both submit that the appellants
    sentence should be reduced to time served.

[3]

The sentence of six months less credit for pre-sentence custody
    originally proposed by the Crown was fit. However, the fresh evidence discloses
    that the appellant has made significant progress towards rehabilitation.

[4]

The appellant received bail pending appeal on September 29, 2020. The
    31-year-old appellant has been gainfully employed since October 2020.
    Importantly, he is addressing his drug addiction through Narcotics Anonymous.
    He has strong family and employer support. He is currently nine days shy of the
    warrant expiry date based on a six-month sentence. It is not in the public
    interest to subject the appellant to reincarceration. His sentence should be
    reduced to time served.

[5]

As for the driving prohibition, the sentencing judge found his driving
    to be abominable. At his sentencing hearing, the appellant sought a driving
    prohibition of six months. As such, the imposition of such a condition cannot
    be considered inappropriate. In our view, a 12-month driving prohibition is a
    fit condition in the circumstances of the offences. We see no reason to
    interfere with the conditions imposed by the sentencing judge.

[6]

The issue of the
Duncan
credit is moot given that we have
    reduced the sentence to time served. We see no need to address this issue on
    the record before us.

[7]

Leave to admit the fresh evidence and to appeal sentence are granted and
    the sentence appeal is allowed. The appellant is sentenced to time served on
    the same conditions imposed by the sentencing judge.

Paul Rouleau J.A.

S.E. Pepall J.A.

L.B. Roberts J.A.


